     Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 1 of 13 PageID #: 513



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


CHRISTIAN HANEY,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00200

NATHANIEL BARKLEY, individually and in his
official capacity as a correctional officer
of the West Virginia Division of Corrections
and Rehabilitation; THE WEST VIRGINIA DIVISION
OF CORRECTIONS AND REHABILITATION; SGT. ROBERTA
M. EVANS, individually and in her official
capacity as a correctional officer of The West
Virginia Division of Corrections and Rehabilitation;
SGT. MARK A. GOODMAN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation; ADMINISTRATOR DEBRA MINNIX,
individually and in her official capacity as
administrator of The West Virginia Division of
Corrections and Rehabilitation; and JOHN DOE,
unknown person or persons, individually and in
their official capacity as correctional officers
of the West Virginia Division of Corrections and
Rehabilitation,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending are the defendants’ two motions for summary

judgment, both filed on April 6, 2020, one by defendant

Nathaniel Barkley and the other by the four remaining named

defendants.
  Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 2 of 13 PageID #: 514



                             I.    Background


            The plaintiff, Christian Haney, initiated this civil

action in the Circuit Court of Kanawha County, West Virginia on

or about November 2, 2018 against defendants Nathaniel Barkley,

individually and in his official capacity as a correctional

officer of the West Virginia Division of Corrections and

Rehabilitation (“WVDCR”); WVDCR itself; and unnamed John Does,

individually and in their official capacities as WVDCR

correctional officers.     See ECF No. 1-2 (“Compl.”).


            The action was removed to this court on March 21,

2019.   See ECF No. 1.    The plaintiff filed an amended complaint

on November 5, 2019 that added three additional defendants: SGT.

Roberta M. Evans, individually and in her official capacity as a

WVDCR correctional officer; SGT. Mark A. Goodman, individually

and in his official capacity as a WVDCR correctional officer;

and Administrator Debra Minnix, individually and in her official

capacity as a WVDCR administrator.        See ECF No. 44 (“Am.

Compl.”).


            During the events of this action, the plaintiff was a

female inmate residing at Tygart Valley Regional Jail (“Tygart

Valley”) in Randolph County, West Virginia.         Am. Comp. ¶ 2.      The

plaintiff alleges that, since the opening of Tygart Valley in



                                     2
  Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 3 of 13 PageID #: 515



2005, there has existed a “continuing practice and pattern of

sexual harassment, sexual abuse and sexual exploitation visited

upon female residents at the hands of correctional staff and

deliberate indifference thereto.”        Id. ¶ 14.    Defendants Barkley

and unnamed John Does were allegedly hired without undergoing

pre-hiring psychological testing, as required by law.           Id. ¶ 38.


            The plaintiff alleges that defendant Barkley in

particular had a pattern of “act[ing] inappropriately with the

female inmates at Tygart Valley, including committing sexual

assault, sexual harassment, sexual abuse, sexual exploitation,

and other illegal, threatening, or oppressive behavior.”            See

id. ¶ 17.   Barkley’s conduct was allegedly committed in open

view of the other individual defendants - Evans, Goodman,

Minnix, and unnamed John Does.       See id. ¶ 18.     The plaintiff

alleges that Barkley was previously reprimanded by the other

individual defendants for his inappropriate conduct with female

inmates, id. ¶ 20, and that he was removed from supervising

female inmates because of his conduct, id. ¶ 21.          Barkley

eventually returned to working in the female pods of Tygart

Valley.   Id. ¶ 22.


            The plaintiff alleges that Barkley “sexually assaulted

her, sexually harassed her, sexually abused her, threatened her

and oppressed her under threat of retaliation.”          Id. ¶ 23.



                                     3
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 4 of 13 PageID #: 516



Specific allegations include that Barkley sexually harassed the

plaintiff while she was working in the kitchen, id. ¶ 26;

sexually harassed the plaintiff in the kitchen freezer by

groping her breasts, 1 id.; ECF No. 71 at 2; intimidated the

plaintiff by creating a mess in her cell room while she was

working in the kitchen, Am. Compl. ¶ 26; mouthed words and held

up written messages in the window of the plaintiff’s cell to

direct her and her roommate to perform sexual acts on each

other, id. ¶ 27; and openly masturbated while directing the

plaintiff and her roommate to perform sexual acts, id. ¶ 28. 2

During these incidents, Barkley allegedly threatened to

retaliate against the plaintiff if she told anyone about the

defendant’s conduct or if she failed to perform sexual acts as

directed.     See id. ¶ 30.




1 The plaintiff alleges that the kitchen freezer had a blind spot
where security cameras could not capture footage, which posed a
danger to female inmates of being subjected to inappropriate
conduct. See Am. Compl. ¶ 25. All the defendants allegedly
knew of this danger but were deliberately indifferent to it.
See id.
2 The plaintiff’s roommate, Chelsea Smith, filed her own civil
action in this court against the same defendants. See Smith v.
Barkley et al., 2:19-cv-00201; see also ECF No. 71 at 2
(affirming that Chelsea Smith was the plaintiff’s roommate).
Two other civil actions by different plaintiffs also allege
similar claims against defendant Barkley and employees of WVDCR.
See Anderson v. Barkley et al., 2:19-cv-00198; Falkner v.
Barkley et al., 2:19-cv-00199.


                                       4
  Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 5 of 13 PageID #: 517



           Other female inmates allegedly reported inappropriate

conduct by Barkley to Tygart Valley officials on April 3, 2017.

See id. ¶ 31.    The plaintiff was interviewed as part of these

reports, at which point she reported Barkley’s alleged conduct

against herself and other inmates.          See id.   The plaintiff does

not clarify how she reported the alleged conduct.           Defendant

Minnix allegedly failed to follow up with witnesses about the

allegations against Barkley, and labeled the plaintiff’s

allegations as “unsubstantiated.”          See id. ¶¶ 31-32.


           The plaintiff alleges that the other individual

defendants “knew or should have known that Defendant Barkley was

committing inappropriate conduct . . . but they knowingly and

deliberately ignored the situation” and failed to report the

conduct or intervene.      Id. ¶ 29.       The other individual

defendants also allegedly split up the plaintiff and her

roommate as retaliation for the plaintiff reporting against

Barkley.   See id. ¶ 33.     Unnamed John Does allegedly continued

to harass the plaintiff until she was transferred to Lakin

Correctional Center.     Id. ¶ 35.


           The court understands the plaintiff’s complaint to

allege six claims against the defendants: (1) 42 U.S.C. § 1983

for cruel and unusual punishment in violation of the Eighth

Amendment and Fourteenth Amendments to the United States



                                       5
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 6 of 13 PageID #: 518



Constitution; 3 (2) cruel and unusual punishment in violation of

Article III, Section 5 of the West Virginia state constitution;

(3) civil battery; (4) civil assault; (5) intentional infliction

of emotional distress (i.e., tort of outrage); and (6) civil

conspiracy.     See id. ¶¶ 39-58; see generally ECF No. 71

(affirming claims).       The plaintiff asserts theories of liability

based on joint and several liability, vicarious liability, and

supervisory liability.       See Am. Compl. ¶¶ 37-58.       The plaintiff

seeks compensatory and punitive damages against the individual

defendants, and compensatory damages against defendant WVDCR.

See id. at 12.


             Both motions for summary judgment have been fully

briefed.     The plaintiff, however, has failed to respond to the

defendants’ “failure to exhaust remedies” defense.


                            II.   Legal Standard


             A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any


3 As part of her § 1983 claim, the plaintiff alleges that she was
unconstitutionally deprived of her “liberty interest, bodily
integrity, right to equal protection of the law and right to due
process, and right to be protected from discrimination at the
hands of [WVDCR] staff based upon her gender.” Am. Compl. ¶ 41.
The plaintiff does not assert § 1983 claims against WVDCR. Id.
¶ 58.


                                       6
  Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 7 of 13 PageID #: 519



material fact and that the movant is entitled to judgment as a

matter of law.”    Fed. R. Civ. P. 56(c).       The court does not

“weigh the evidence and determine the truth of the matter” but

instead determines whether there is a genuine issue for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

“Material facts” are those necessary to establish the elements

of a party’s cause of action.       Id. at 248.    A “genuine” dispute

of material fact exists if, in viewing the record and all

reasonable inferences drawn therefrom in a light most favorable

to the non-moving party, a reasonable fact-finder could return a

verdict for the non-moving party.        Id.; Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).


                             III. Discussion


           The defendants argue, inter alia, that the plaintiff

failed to exhaust her administrative remedies before filing this

action, which precludes the court from considering the

plaintiff’s claims by virtue of the federal Prison Litigation

Reform Act and the West Virginia Prison Litigation Reform Act.

See ECF No. 68 at 8-10; ECF No. 70 at 14-16.          The plaintiff does

not respond to this argument.


           The Prison Litigation Reform Act of 1995 (“PLRA”), 42

U.S.C. § 1997e et seq., provides that: “No action shall be



                                     7
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 8 of 13 PageID #: 520



brought with respect to prison conditions under [42 U.S.C.

§ 1983], or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 4             42

U.S.C. § 1997e(a).       The PLRA exhaustion provision is mandatory

and requires inmates to “exhaust all ‘available’ remedies, not

just those that meet federal standards.”           Woodford v. Ngo, 548

U.S. 81, 84 (2006); see also Battle v. Ledford, 912 F.3d 708,

718 (4th Cir. 2019) (“[T]he PLRA does no more than require

exhaustion before filing suit . . . .”).           Inmates must exhaust

every available administrative remedy that could provide some

sort of relief even where the specific relief sought (e.g.,

monetary damages) cannot be granted by the administrative

process.     Booth v. Churner, 532 U.S. 731, 734 (2001).          The PLRA

exhaustion requirement requires “proper exhaustion,” which

“demands compliance with an agency's deadlines and other

critical procedural rules.”        Woodford, 548 U.S. at 90.


             The PLRA exhaustion provision “applies to all inmate

suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege


4 The term “prisoner” means “any person incarcerated or detained
in any facility who is accused of, convicted of, sentenced for,
or adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or
diversionary program.” 42 U.S.C. § 1997e(h).


                                       8
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 9 of 13 PageID #: 521



excessive force or some other wrong.”          Porter v. Nussle, 534

U.S. 516, 532 (2002); see also Woodford, 548 U.S. at 85

(“[E]xhaustion of available administrative remedies is required

for any suit challenging prison conditions, not just for suits

under § 1983.”).      But see Anderson v. XYZ Corr. Health Servs.,

Inc., 407 F.3d 674, 683 (4th Cir. 2005) (declining to consider

whether the PLRA's requirements apply to claims brought under

state law). 5


             The exhaustion of administrative remedies is not a

jurisdictional requirement.        XYZ Corr. Health Servs., 407 F.3d

at 678.    A prisoner plaintiff is not required to plead

exhaustion affirmatively in the complaint.           See Jones v. Bock,

549 U.S. 199, 216 (2007).        Rather, the failure to exhaust is an

affirmative defense that must be raised by the defendant.

Wilcox v. Brown, 877 F.3d 161, 167 (4th Cir. 2017).             A federal




5 The prisoner plaintiff in Anderson v. XYZ Corr. Health
Services, Inc. asserted claims under state law and a § 1983
claim for violating the Eighth Amendment. 407 F.3d at 676. The
district court dismissed the matter based on the plaintiff’s
failure to plead affirmatively in his complaint that he had
exhausted his administrative remedies, an issue that the court
raised sua sponte. See id. The Fourth Circuit reversed and
remanded because the PLRA's exhaustion requirement does not
impose a heightened pleading obligation and because the district
court dismissed the complaint on exhaustion grounds without
providing the plaintiff an opportunity to respond to the issue.
See id. at 683. The Fourth Circuit did not consider whether the
plaintiff sufficiently alleged exhaustion in his complaint, or
whether the PLRA applies to claims brought under state law. Id.


                                       9
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 10 of 13 PageID #: 522



district court may dismiss a case for failure to exhaust

administrative remedies.        See Green v. Young, 454 F.3d 405, 408

(4th Cir. 2006).


             The West Virginia Prisoner Litigation Reform Act

(“WVPLRA”), W. Va. Code § 25-1A-1 et seq., is the state

equivalent of the PLRA.        The WVPLRA provides that: “An inmate

may not bring a civil action regarding an ordinary

administrative remedy until the procedures promulgated by the

agency have been exhausted.” 6        W. Va. Code § 25-1A-2(c).       An

“ordinary administrative remedy” is “a formal administrative

process by which an inmate submits a grievance seeking redress

or presenting concerns regarding any general or particular

aspect of prison.”       Id. § 25-1A-2(a).


             Different procedures apply to allegations of violence,

sexual assault, or sexual abuse against an inmate.             See id.     For

such allegations, an inmate is not required to use “any informal

grievance process, or to otherwise attempt to resolve with

staff, an alleged incident involving sexual assault or sexual

abuse against an inmate.”        Id. § 25-1A-2a(a).      “An inmate who




6 The term “inmate” means “any person confined in a correctional
facility who is accused of, convicted of, sentenced for or
adjudicated delinquent for violations of criminal law or the
terms and conditions of parole, probation, pretrial release or a
diversionary program.” W. Va. Code § 25-1A-1(c).


                                       10
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 11 of 13 PageID #: 523



alleges an incident involving sexual assault or sexual abuse may

submit a grievance without submitting it to a staff member who

is the subject of the complaint.”           Id. § 25-1A-2a(a)(1).     An

exhaustion requirement still applies to allegations of violence,

sexual assault, or sexual abuse against an inmate.             Id. § 25-1A-

2a(a)(g).     “[N]o inmate shall be prevented . . . from bringing a

civil or criminal action alleging violence, sexual assault or

sexual abuse, after exhaustion of administrative remedies.”                Id.

§ 25-1A-2a(i) (emphasis added).          No state or federal appellate

court has yet had occasion to review the WVPLRA as it relates to

allegations of violence, sexual assault, or sexual abuse. 7


             The defendants assert that Tygart Valley uses Policy

and Procedure 14003 of the West Virginia Regional Jail and

Correctional Facility Authority as its grievance procedure.                See

ECF No. 67-6 (Policy 14003); ECF No. 68 at 10.             This grievance

procedure has been in effect since July 22, 2014, and


7 Prior to 2013, the language of the WVPLRA “explicitly waive[d]
the exhaustion of administrative remedies requirement for cases
. . . in which the inmate [was] alleging physical or sexual
abuse.” White v. Haines, 618 S.E.2d 423, 431 (W. Va. 2005). An
inmate asserting that he/she had been subjected to physical or
sexual abuse did not have to exhaust administrative remedies
before pursuing a cause of action in state court. Id. The West
Virginia legislature amended the WVPLRA in 2013 to remove the
subsection discussed in White and to add § 25-1A-2a, entitled
“Exhaustion of administrative remedies which address sexual
assault and sexual abuse.” See 2013 W. Va. Acts H.B. 2806.
Section 25-1A-2a provides the current requirements for inmates’
allegations of violence, sexual assault, or sexual abuse.


                                       11
 Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 12 of 13 PageID #: 524



specifically addresses allegations of sexual abuse.          See ECF No.

67-6 at 3-4.    The plaintiff admitted in her deposition testimony

that she was incarcerated at the time she initiated this action,

that she knew about the grievance procedure available at Tygart

Valley, and that she chose not to avail herself of the grievance

procedure.    ECF No. 68 at 10.    Relevant portions of the

plaintiff’s deposition include the following:

             Q: Okay.   Did you ever file a grievance against Mr.
             Barkley?
             A: No.

             Q: Were you aware of the existence of a grievance
             procedure within the regional jails?
             A: Yes. . . .

             Q: So did you know how to file a grievance?
             A: I mean, it was pretty simple. You just got on
             there and typed it up, but it didn’t actually say for
             who it to go to.

             Q: Okay. So you didn’t file a grievance alleging any
             sexual manipulation by Mr. Barkley?
             A: No.

             Q: You didn’t file a grievance regarding any sexual
             assault by Mr. Barkley?
             A: No.

             * * *

             Q: . . . And you didn’t file a grievance regarding any
             alleged threats that were made by Mr. Barkley to you?
             A: No.

             Q: Did you file any grievance related to the sexual
             conduct that you allegedly were forced to engage with
             by Mr. Barkley?
             A: No, I never reported anything.

ECF No. 67-1 (Dep. Tr.) at 140:20-142:11.


                                    12
    Case 2:19-cv-00200 Document 75 Filed 05/12/20 Page 13 of 13 PageID #: 525



             The plaintiff’s claims are of the type covered under

the PLRA and the WVPLRA.        It is undisputed that Tygart Valley

has a grievance procedure for the plaintiff’s allegations that

was in place during the relevant time period of the allegations.

Despite knowing about the grievance procedure, the plaintiff

admittedly failed to initiate, let alone exhaust, the grievance

procedure.      In light of the plaintiff’s failure to discharge her

obligations under the PLRA and the WVPLRA, her case is

dismissed. 8


                               IV.   Conclusion


             For the foregoing reasons, it is ORDERED that the

defendants’ motions for summary judgment be, and they hereby

are, granted.      Accordingly, it is further ORDERED that this case

be, and it hereby is, dismissed without prejudice.


             The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                                            ENTER: May 12, 2020




8 Inasmuch as the failure to exhaust available administrative
remedies is dispositive in this matter, the court does not
review any other specific arguments regarding the plaintiff’s
claims.


                                       13
